NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                  Argued April 26, 2016 
                                  Decided June 24, 2016 
                                              
                                          Before 
 
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          DIANE S. SYKES, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge
 
No. 14‐2351 
                                               Appeal from the United States District 
MELECIO FLORES,                                Court for the Southern District of Indiana, 
      Petitioner‐Appellant,                    Indianapolis Division. 
                                                
      v.                                       No. 1:13‐cv‐1679‐WTL‐DML 
                                                
UNITED STATES OF AMERICA,                      William T. Lawrence, 
      Respondent‐Appellee.                     Judge. 

                                        O R D E R 

       Melecio Flores pleaded guilty to two drug‐conspiracy charges and one gun 
charge pursuant to a binding plea agreement that subjected him to 180 to 300 months’ 
imprisonment and required him to waive his rights to appeal and to collaterally attack 
his sentence. He was sentenced to 216 months, and we dismissed his appeal based on 
the appeal waiver contained in his then‐uncontested guilty plea. United States v. Flores, 
485 F. App’x 141 (7th Cir. 2012). Flores then moved to vacate his sentence under 
28 U.S.C. § 2255, and the district court denied relief based on the collateral‐attack 
waiver. We certified the appeal to consider whether his guilty plea was voluntary. We 
conclude that it was and that Flores therefore has waived his right to bring this § 2255 
motion. 
No. 14‐2351                                                                          Page 2 
 
       

                                     I. Background 

        Flores, a 43‐year‐old native of Mexico, was indicted in September 2010 and was 
represented by appointed counsel during plea negotiations. Thirteen months and three 
superseding indictments later, he was charged with a total of six drug and gun offenses. 
Flores asked for new counsel in November 2011, but after a hearing the district court 
denied his request. Later that day, the government agreed to drop three of the charges, 
and Flores agreed to plead guilty to conspiring to distribute 50 grams or more of 
methamphetamine, 21 U.S.C. §§ 841(a)(1), 846; conspiring to launder marijuana 
proceeds, 18 U.S.C. § 1956(h); and possessing a firearm in furtherance of a drug 
trafficking crime, id. § 924(c). He signed a binding plea agreement, see FED. R. CRIM. 
P. 11(c)(1)(C), that subjected him to an aggregate term of imprisonment between 180 
and 300 months and acknowledged that his plea likely would result in his deportation. 
The agreement also included a broad waiver of his rights to appeal and to collaterally 
attack his sentence: 

             Defendant understands that he has a statutory right to appeal the 
      conviction and sentence imposed and the manner in which the sentence 
      was determined. Acknowledging this right and in exchange for the 
      concessions made by the Government in this Plea Agreement, Defendant 
      expressly waives his right to appeal the conviction and any sentence 
      imposed on any ground, including the right to appeal conferred by 
      18 U.S.C. § 3742. Additionally, he also expressly agrees not to contest his 
      conviction or sentence or seek to modify his sentence or the manner in 
      which it was determined in any type of proceeding, including, but not 
      limited to, an action brought under 28 U.S.C. § 2255. 

       Three days later the district judge conducted a change‐of‐plea hearing—with a 
Spanish interpreter for Flores—during which a detective testified to establish the factual 
basis for the plea. The judge explained Flores’s rights, the waiver provisions, and the 
charged crimes, and Flores repeatedly stated that he understood the judge and agreed 
to waive his rights. He disputed, though, some of the detective’s testimony concerning 
the charge for conspiracy to distribute methamphetamine. Defense counsel interjected 
and explained to the judge that although counsel believed that “the factual basis is 
sound,” Flores wanted “to have his sort of say as far as what he disagrees with as far as 
No. 14‐2351                                                                     Page 3 
 
the evidence” because, counsel explained, “he was not caught with any items in his 
hands nor any money in his hands.” 

        After the prosecuting attorney expressed discomfort “with Mr. Flores’ blanket 
statement that there were a lot of things that weren’t true,” Flores and his lawyer 
conferred off the record. His counsel then offered to “try to elicit a simplified factual 
basis from my client directly” because, counsel said, “when I speak with my client[,] he 
is willing to admit to me that he was involved in each of these transactions of 
methamphetamine … . I think it’s when we get into the details provided by the 
government that my client finds those to be so abrasive.” The judge permitted counsel 
to question Flores; counsel asked whether he had “played a role in arranging” the two 
meth transactions at issue, and Flores agreed that he had. Based on the detective’s and 
Flores’s testimony, the judge found a factual basis for each of the charges and, per the 
judge’s usual practice, took the guilty plea under advisement. 

        Three months later Flores’s lawyer moved to withdraw based on “an 
irretrievable [breakdown] in the attorney‐client relationship.” The district court granted 
the motion and appointed new counsel to represent Flores. At the sentencing hearing 
the next month, the judge calculated an offense level of 41 and a criminal‐history 
category of I, resulting in a guidelines range of 324 to 405 months’ imprisonment. But 
the judge opted to accept Flores’s plea, and bound by the plea agreement to impose a 
sentence of 180 to 300 months, see United States v. Scott, 711 F.3d 784, 786 (7th Cir. 2013), 
the judge ordered him to serve 216 months’ imprisonment—156 months on each drug‐
conspiracy charge to run concurrently, plus a statutorily mandated consecutive 60 
months on the gun charge. 

       Despite the appeal waiver, Flores filed a notice of appeal. Counsel moved to 
withdraw, see Anders v. California, 386 U.S. 738 (1967), and informed this court that he 
had consulted with Flores regarding challenging his plea but that Flores had “indicated 
to counsel that he did not wish to do so.” We dismissed the appeal, concluding that 
“Flores’s broad waiver of the right to appeal makes this case frivolous,” particularly 
because “Flores does not seek to have his pleas vacated or challenge his plea 
agreement.” Flores, 485 F. App’x at 142. 

      Flores then moved for relief under § 2255, claiming that his guilty plea had been 
involuntary and that trial and appellate counsel had provided ineffective assistance. His 
plea was involuntary, he asserted, because he was poorly educated (he attended school 
in Mexico through sixth grade), the Spanish interpretation at his hearing may have been 
No. 14‐2351                                                                            Page 4 
 
inaccurate, and his trial counsel had refused to withdraw (until Flores turned to the 
district judge) and instead threatened to “make sure” that Flores would “suffer.” Flores 
contended that although he did not understand the judge at many points during the 
plea hearing, he simply had “answered the judge as [he] was told to do by” his lawyer. 
He also asserted that trial counsel was ineffective for failing to request a transcript of 
the Spanish interpretation at the plea hearing, properly cross‐examine the detective, or 
advise Flores that pleading guilty would lead to his deportation. Moreover, Flores 
averred that appellate counsel never consulted him regarding his appeal and was 
ineffective for failing to challenge his sentence. The government responded that Flores’s 
waiver of postconviction relief barred his claims. 

       The district court denied the § 2255 motion on the basis of the collateral‐attack 
waiver contained in the plea agreement and denied a certificate of appealability. The 
judge observed that he already had warned Flores of his probable deportation and had 
found at the plea hearing that Flores’s plea was knowing, voluntary, and supported by 
an adequate factual basis. Therefore, the judge explained, “Flores’ contentions contrary 
to these findings are unpersuasive because they depend on a finding [that] the words 
used at the guilty plea proceeding had no meaning or a meaning opposite to the 
meaning given to them through the customary usages of our language.” 

      We certified for appeal the question whether Flores’s guilty plea was voluntary 
and instructed the parties to “address whether appellate counsel misstated that Flores 
did not wish to challenge his guilty pleas on direct appeal.” 

                                       II. Discussion 

        In evaluating the denial of a § 2255 motion, we review the district court’s factual 
findings for clear error, its legal conclusions de novo, and its decision to forgo an 
evidentiary hearing for abuse of discretion. See Gant v. United States, 627 F.3d 677, 681 
(7th Cir. 2010); Hutchings v. United States, 618 F.3d 693, 700 (7th Cir. 2010). We first note 
that although Flores did not challenge the voluntariness of his guilty plea on direct 
appeal, as is generally required before doing so on collateral review, see Bousley v. 
United States, 523 U.S. 614, 621 (1998); Torzala v. United States, 545 F.3d 517, 522 (7th Cir. 
2008), the government forfeited a procedural‐default defense by not raising it before the 
district court and instead arguing only that his waiver barred any and all collateral 
claims, see Torzala, 545 F.3d at 522; Buggs v. United States, 153 F.3d 439, 444 (7th Cir. 
1998). Even so, we agree with the district court that the broad collateral‐attack waiver in 
Flores’s guilty plea bars this suit, and his plea undoubtedly was voluntary. 
No. 14‐2351                                                                            Page 5 
 
        Flores argues that his plea was involuntary because his lawyer pressured him to 
plead guilty without explaining the consequences of doing so. But the district judge 
cured any alleged deficiency by complying with Federal Rule of Criminal 
Procedure 11(b) during the plea colloquy. See Vinyard v. United States, 804 F.3d 1218, 
1226 (7th Cir. 2015). The judge—through a Spanish interpreter—explained the nature of 
the charges, told Flores the consequences of pleading guilty (including the waivers of 
his rights to appeal and to collaterally attack his sentence), explained the statutory 
minimum sentences, advised him that he likely would be deported based on the 
convictions, and determined that a factual basis for the plea existed. See United States v. 
White, 597 F.3d 863, 868 (7th Cir. 2010); United States v. Blalock, 321 F.3d 686, 688–89 
(7th Cir. 2003). And despite Flores’s assertions to the contrary, there is no evidence that 
the Spanish interpretation was flawed or that his lack of education hindered his ability 
to understand the judge. A “defendant is normally bound by the representations he 
makes to a court during the colloquy,” Hutchings, 618 F.3d at 699, and Flores repeatedly 
stated under oath that he understood the judge, the proceedings, and his rights, and—
despite quibbling over specifics on the meth charge—he offered his guilty plea, as he 
said, “[b]ecause I am guilty.” 

       Nonetheless, Flores maintains, this court must consider not only his plea 
colloquy but also must look “beyond the transcript of the plea hearing to all the 
surrounding facts and circumstances.” Haase v. United States, 800 F.2d 123, 127 (7th Cir. 
1986); see also United States v. Cruse, 805 F.3d 795, 805 (7th Cir. 2015). Flores points to his 
affidavit submitted in support of the § 2255 motion, in which he avers that trial counsel 
did not explain the terms of the plea agreement, refused to share discovery materials, 
and when Flores asked him to withdraw, threatened Flores. But again, the judge 
compensated for any alleged inaction by thoroughly explaining the charges and the 
terms of the plea agreement, and Flores told the judge that he understood and that he 
was satisfied with his lawyer’s representation. Flores now insists that he simply 
“answered the judge as [he] was told to do” because his lawyer had pressured him to 
plead guilty “whether [he] wanted to or not.” This is false: Several times Flores 
disputed the detective’s testimony and asked the judge questions, thereby 
demonstrating that he knew he could disagree when warranted. Flores contends that 
his lawyer’s coercion is further demonstrated by the fact that his lawyer withdrew a few 
months after the plea hearing. But Flores was appointed new counsel before sentencing 
(and before the judge accepted the plea), and he offers no explanation for why that 
lawyer did not move to withdraw his plea. Flores’s weak “after‐the‐fact explanation” 
does not “override the verity that presumptively attaches to a defendant’s statements 
when entering a guilty plea.” Hutchings, 618 F.3d at 699. Accordingly, because Flores’s 
No. 14‐2351                                                                       Page 6 
 
guilty plea was voluntary, he is bound by the collateral‐attack waiver to which he 
agreed. See Nunez v. United States, 546 F.3d 450, 454 (7th Cir. 2008). 

       Finally, the district court did not abuse its discretion by declining to hold an 
evidentiary hearing on the § 2255 motion because, as discussed above, the record 
conclusively shows that Flores is not entitled to relief. See 28 U.S.C. § 2255(b); Boulb v. 
United States, 818 F.3d 334, 339 (7th Cir. 2016) (“Not every petitioner who seeks relief 
pursuant to § 2255 is entitled to an evidentiary hearing.”). 

       Accordingly, we AFFIRM the district court’s judgment.